Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Isaacson on Thursday, May 19, 2022.

CLAIM AMENDMENTS
The application has been amended as follows: 
In claim 10, line 12, before “first item”, insert - - a - - 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose:
A method comprising:
delivering a first container, via a mobile robotic container delivery system, to a first position on a first shelf in a rack of shelves;
delivering a second container, via a mobile robot, to a second position on a floor level, wherein the second position is underneath the first position of the first container on the first shelf; and
providing an instruction to a user to retrieve an item from the first container for delivery to the second container, and 
related to the instruction, the mobile robot moves the second container from the second position, at least part-way into an aisle, to receive the item from the user.

Relative to claim 8, the prior art does not disclose:  
A method comprising:
delivering a first source container, via a mobile robotic container delivery system, to a shelf, the first source container has a respective position on the shelf;
delivering a first recipient container on a floor level below the shelf, the first recipient container is configured on a mobile robot;
providing instructions to a user to retrieve a first item from the first source container on the shelf;
moving the first recipient container on the mobile robot out from underneath the shelf to receive the first item retrieved from the first source container;
retrieving the first item from the first source container and placing the item in the first recipient container; and
receiving a confirmation that the first item has been retrieved from the first source container and placed in the first recipient container.

Relative to claim 10, the prior art does not disclose: 
A system comprising:
a control center comprising a processor and a communication component;
a container handling robot that is mobile and communicates with the control center via the communication component; and
a first low profile mobile robot having a first recipient container configured thereon and that communicates with the control center via the communication component, 
the control center provides instructions to the container handling robot and the first low profile mobile robot to perform operations comprising:
delivering a first source container, via the container handling robot, to a shelf, the first source container has a respective position on the shelf;
delivering a first recipient container on a floor level below the shelf;
providing instructions to a user to retrieve first item from the first source container on the shelf;
moving the first recipient container on the first low profile mobile robot out from underneath the shelf and at least part way into an aisle to receive the first item retrieved from the first source container, the user can retrieve the first item from the first source container on the shelf; and
receiving a confirmation that the first item has been retrieved from the first source container and placed in the first recipient container.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655